  Case 1:20-cv-01541-SB Document 9 Filed 02/11/21 Page 1 of 1 PageID #: 191



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

                                   _________________

                                  MICHAEL AVENATTI

                                             V.

                         FOX NEWS NETWORK, LLC, ET AL.

                             Civil Action No. 1:20-CV-01541
                                 ____________________

                    DESIGNATION OF CIRCUIT JUDGE
             TO HOLD A DISTRICT COURT WITHIN THE CIRCUIT
                          ____________________


       Pursuant to 28 U.S.C. § 291(b), and finding that it is in the public interest to do so,

I hereby designate and assign the Honorable Stephanos Bibas of the Court of Appeals for

such a period as is necessary for the disposition of the above-entitled matter.



                                                  s/ D. Brooks Smith
                                                  D. Brooks Smith, Chief Judge
                                                  United States Court of Appeals
                                                  For the Third Circuit


Dated: February 11, 2021
